DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response
	This action is in response to applicant’s response and arguments filed 12/04/2020.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
	Regarding claim 27, the claimed “during whole of the grinding process, a real-time ratio between the total length of the outer circumference of each of the plurality of cross-sections of the grinding ring and a remaining depth of the to-be-ground portion at the position ground thereby is kept constant” lacks written description.  If the grinding ring does not wear away (i.e. the circumference does not change during grinding) and the “remaining depth of the to-be-ground portion” changes “during whole of the grinding process” wherein “a real-time ratio” represents a changing value for the “remaining depth of the to-be-ground portion,” then how the ratio could be constant?  In simpler terms, a substantial constant divided by a number that changes substantially is not a constant in any way.  The only way for this to be accurate is if the grinding wheel wears away at a substantial rate.  However, this has not been described in the specification or shown in the drawings and therefore is considered to lack written description.  
	Applicant does state “[t]he machining allowance and the corresponding total circumference length at different positions form a proportional constant C” [Application publication; paragraph 0053].  However, a machining allowance is considered different than a real-time remaining depth in that an allowance, once determined, does not change during whole of the grinding process while a “remaining depth” does change during the whole of the grinding process.  
	As best understood and for the purpose of examination, this will be considered a machining allowance (i.e. target depth to be ground) and the corresponding total 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 27, the claimed “intersection lines of the cross-section” is indefinite as the term “intersection” is not defined in the specification and would imply that the length of the plurality of lines of the cross-section intersect with each other, such as radial lines as opposed to circumferential lines.  For the purpose of examination, the examiner will consider “a sum of lengths of a plurality of intersection lines of the cross-section” to be “a sum of lengths of a plurality of processing regions of the cross-section” as the processing regions 2-2 are used to define the structure argued in the remarks 12/04/2020.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5-16, 19-20, 25, 26, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boaz (US-5,423,717) in view of Nomoto et al. (US-2005/0277377), and as further evidenced by “Grinding Machines” (hereinafter NPL1).
Regarding claim 25 (Previously Presented), Boaz discloses a method for grinding a workpiece using a grinding wheel, comprising: 
providing the grinding wheel, wherein the grinding wheel comprises a base (10) (Figs. 1 and 2) and a grinding ring (24) disposed on the base; the grinding ring (24) comprising a grinding face (24) comprising a plurality of parts and water outlets (26b), the water outlets (26b) passing through the grinding ring (24); the water outlets (26b) each communicating with a corresponding water channel (26a) disposed inside the base (10) (Figs. 1 and 2), and the water channels (26a) being connected to a water inlet (38a), and the grinding ring (24) has various radial thicknesses along an axis of the grinding wheel (i.e. curved shape where a curve is comprises of “various radial thicknesses” or radiuses); 
providing the workpiece (11) having the to-be-ground portion (11) to be ground by the grinding wheel (10), wherein a ratio between an initial total length of an outer circumference of each of a plurality of cross-sections of the grinding ring (24) and a target 
grinding the workpiece to remove the to-be-ground portion by using the grinding wheel.  
Boaz fails to disclose wherein the ratios at the plurality of cross-sections of the grinding ring are equal to each other.
However, Nomoto (US-2005/0277377) teaches providing a workpiece (70) having a to-be-ground portion to be ground by a grinding wheel (10), wherein a ratio between an initial total length of an outer circumference of each of a plurality of cross-sections of a grinding ring of the grinding wheel (10) and a target depth of the to-be-ground portion (the amount to be removed), and the ratio as at the plurality of cross-sections of the grinding ring are equal to each other (wherein the larger the circumference is proportional to the larger amount of material to be removed), the plurality of cross-sections is perpendicular to an axis of the grinding wheel (10); and grinding the workpiece to remove the to-be-ground portion by using the grinding wheel (10) (Figs. 7-9) [Nomoto; paragraph 0045].  Since Boaz teaches that “grinding wheels have been used in the past to form rounded or beveled profiles on edges of glass sheets” [Boaz; col. 1, lines 9-10], it therefore would have been obvious to one of ordinary skill in the art to have used the method of Nomoto for forming rounded or beveled profiles on workpiece sheets [Nomoto; paragraph 0045] in order to form the rounded profile on the edge of a glass sheets as desired by Boaz [Boaz; col. 1, lines 9-10].  

	Regarding claim 2 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 25, wherein the number of the water outlets in the segment of the grinding face is smaller than or equal to 30 (there are 12 outlets shown in Figure 1).
	Regarding claim 5 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 25, wherein a width of each water outlet (26b) is larger than a thickness of a processing face (the very end face) of the workpiece (11) (Fig. 2).  

    PNG
    media_image1.png
    432
    606
    media_image1.png
    Greyscale

	Regarding claim 6 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 2, wherein a width of each water outlet (26b) is larger than a thickness of a processing face (the very end face) of the workpiece (11) (Fig. 2).  

    PNG
    media_image1.png
    432
    606
    media_image1.png
    Greyscale

Regarding claim 7 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 25, wherein a width of each water outlet (26b) is smaller than a thickness of a processing face of the workpiece (11) (Fig. 2).  
	Regarding claim 8 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 2, wherein a width of each water outlet (26b) is smaller than a thickness of a processing face of the workpiece (11) (Fig. 2).  
	Regarding claim 9 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 25, wherein the water inlet (38a) is disposed on an axle hole (32a) of a center axle disposed on an axial position of the base (10) or disposed on the base (10) (Fig. 2); and the water inlet (38a) is a mouth (38a) facing outward (Fig. 2).  
	Regarding claim 10 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 2, wherein the water inlet (38a) is disposed on an axle hole (32a) of a center axle disposed on an axial position of the base (10) or disposed on the base (10) (Fig. 2); and the water inlet (38a) is a mouth (38a) facing outward (Fig. 2).  
	Regarding claim 11 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 9, wherein the base (10) comprises two base plates (32, 34); the grinding ring (24) is clamped between the two base plates (32, 34) (Fig. 2); the water channel (26a) forms between the two base plates (32, 34); and the water inlet (38a) is disposed on one base plate (32), and the center axle (14) is disposed on the other base plate (34) (Fig. 2).  
	Regarding claim 12 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 10, wherein the base (10) comprises two base plates (32, 34); the grinding ring (24) is clamped between the two base plates (32, 34) (Fig. 2); the water 
	Regarding claim 13 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 11, wherein the water inlet (38a) is in a shape of a ring-shaped mouth (Figs. 1 and 2).
	Regarding claim 14 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 12, wherein the water inlet (38a) is in a shape of a ring-shaped mouth (Figs. 1 and 2).
	Regarding claim 15 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 13, wherein the base plate (10) is a ring-shaped press plate (10) (Figs. 1 and 2); a diameter of an inner ring (32) of the base plate (10) is larger than an outer diameter of the center axle (14); and the water inlet (38a and including the space between vanes 36) is disposed between the inner ring (32) of the base plate (10) and the center axle (14) (Figs. 1 and 2).  
	Regarding claim 16 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 14, wherein the base plate (10) is a ring-shaped press plate (10) (Figs. 1 and 2); a diameter of an inner ring (32) of the base plate (10) is larger than an outer diameter of the center axle (14); and the water inlet (38a and including the space between vanes 36) is disposed between the inner ring (32) of the base plate (10) and the center axle (14) (Figs. 1 and 2).  
	Regarding claim 19 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 25, wherein the grinding ring (24) is a superhard abrasive 
	Regarding claim 20 (Previously Presented), Boaz discloses the method of grinding the workpiece of claim 2, wherein the grinding ring (24) is a superhard abrasive (diamond) [Boaz; col. 2, lines 26-29]; and the plurality of regions of the grinding face are integrally formed or fastened together (Figs. 1 and 2 show they are formed together).  
Regarding claim 26 (Previously Presented), Boaz discloses a manufacturing method for a grinding wheel, comprising: 
providing the grinding wheel, wherein the grinding wheel comprises a base (10) (Figs. 1 and 2) and a grinding ring (24) disposed on the base; the grinding ring (24) comprising a grinding face (24) comprising a plurality of parts and water outlets (26b), the water outlets (26b) passing through the grinding ring (24); the water outlets (26b) each communicating with a corresponding water channel (26a) disposed inside the base (10) (Figs. 1 and 2), and the water channels (26a) being connected to a water inlet (38a), and the grinding ring (24) has various radial thicknesses along an axis of the grinding wheel (i.e. curved shape where a curve is comprises of “various radial thicknesses” or radiuses); 
providing the workpiece (11) having the to-be-ground portion (11) to be ground by the grinding wheel (10), wherein a ratio between an initial total length of an outer circumference of each of a plurality of cross-sections of the grinding ring (24) and a target depth of the to-be-ground portion (11) at a position ground thereby is constant (Fig. 2) (the initial circumference of the grinding ring 24 does not change nor does the target depth, i.e. the desired final size of the workpiece), the plurality of cross-sections is perpendicular to an axis of the grinding wheel; and 

Boaz fails to disclose wherein the ratios at the plurality of cross-sections of the grinding ring are equal to each other (since the radius of Boaz’s grinding disk differs substantially through the curve, but the depth-to-be-removed does not change at all).
However, Nomoto (US-2005/0277377) teaches providing a workpiece (70) having a to-be-ground portion to be ground by a grinding wheel (10), wherein a ratio between an initial total length of an outer circumference of each of a plurality of cross-sections of a grinding ring of the grinding wheel (10) and a target depth of the to-be-ground portion (the amount to be removed), and the ratio as at the plurality of cross-sections of the grinding ring are equal to each other (wherein the larger the circumference is proportional to the larger amount of material to be removed), the plurality of cross-sections is perpendicular to an axis of the grinding wheel (10); and grinding the workpiece to remove the to-be-ground portion by using the grinding wheel (10) (Figs. 7-9) [Nomoto; paragraph 0045].  Since Boaz teaches that “grinding wheels have been used in the past to form rounded or beveled profiles on edges of glass sheets” [Boaz; col. 1, lines 9-10], it therefore would have been obvious to one of ordinary skill in the art to have used the method of Nomoto for forming rounded or beveled profiles on workpiece sheets [Nomoto; paragraph 0045] in order to form the rounded profile on the edge of a glass sheets as desired by Boaz [Boaz; col. 1, lines 9-10].  
As to “obtaining target depths of a to-be-ground portion of the workpiece to be ground by the grinding wheel,” Nomoto has a workpiece which is to be ground to a desired (i.e. target) shape or size by removing a depth of a to-be-ground portion (i.e. machine 
As to “manufacturing the grinding wheel,” the term manufacturing without any of the explicit steps of manufacture is broadly the act of producing something.  Since the prior art produces, or makes available, the grinding wheel as claimed, then it is considered to “manufacture” the grinding disk.  
Regarding claim 27 (Previously Presented), Boaz discloses a method for grinding a workpiece using a grinding wheel, comprising: 
obtaining target depths of a to-be-ground portion of the workpiece to be ground by the grinding wheel;
providing the grinding wheel, wherein the grinding wheel comprises a base (1) (Figs. 1 and 2) and a grinding ring (24) disposed on the base (10), the grinding ring (24) comprises a grinding face (24) comprising a plurality of parts (portions containing water outlets 26b) and water outlets (26b), a shape of the grinding face (24) is corresponding to a shape of a surface of the workpiece without the to-be-ground portion (11) (i.e. the 
providing the workpiece (11) having the to-be-ground portion (i.e. machining allowance) to be ground by the grinding wheel (the wheel of Boaz removes a portion, wherein the portion is considered a “to-be-ground portion”), wherein a ratio between an initial total length of an outer circumference of each of a plurality of cross-sections of the grinding ring (24) and a target depth of the to-be-ground portion (surface portion removed from workpiece 11) at a position ground thereby is constant (Fig. 2) (The initial circumference, 2*PI()*r, does not change since this is not the remaining circumference but the initial circumference. The target depth, likewise, does not change since the desired depth, or target depth, is theoretically determined prior and unchanged throughout the process.  Therefore, the ratio of two constants will be constant.), the plurality of cross-sections is perpendicular to an axis of the grinding wheel (i.e. perpendicular to the rotational axis of the grinding wheel); the initial total length of the 
and grinding the workpiece (11) to remove the to-be-ground portion by using the grinding wheel, wherein, during whole of the grinding process, a real-time ratio between the total length of the outer circumference (2 * PI() * r) of each of the plurality of cross-sections of the grinding ring (24) and a depth of the to-be-ground portion at the position ground thereby is constant (both the initial total length of the outer circumference and the depth of the to-be-ground portion determined prior to grinding remain constant) [Boaz; col. 3, lines 35-46].  
Boaz fails to disclose wherein the ratios at the plurality of cross-sections of the grinding ring are equal to each other, and wherein, during whole of the grinding process, a real-time ratio between the total length of the outer circumference of each of the plurality of cross-sections of the grinding ring and a remaining depth of the to-be-ground portion at the position ground thereby is kept constant.
However, Nomoto (US-2005/0277377) teaches providing a workpiece (70) having a to-be-ground portion to be ground by a grinding wheel (10), wherein a ratio between an initial total length of an outer circumference of each of a plurality of cross-sections of a grinding ring of the grinding wheel (10) and a target depth of the to-be-ground portion (the amount to be removed), and the ratio as at the plurality of cross-sections of the grinding ring are equal to each other (wherein the larger the circumference is proportional to the larger amount of material to be removed), the plurality of cross-sections is perpendicular to an axis of the grinding wheel (10); and grinding the workpiece to remove the to-be-
As to “obtaining target depths of a to-be-ground portion of the workpiece to be ground by the grinding wheel,” Boaz has a workpiece which is to be ground to a desired (i.e. target) shape or size by removing a depth of a to-be-ground portion (i.e. machine allowance) of the workpiece to be ground by the grinding wheel (10).  While Nomoto doesn’t explicitly state that the desired shape or size of the workpiece was pre-planned prior to machining, a depth-to-be ground is the grinding allowance is typically determined, or obtained, prior to being ground by the grinding wheel based on the capabilities as evidenced to NPL1 [NPL1; “Grinding Allowance”; page 5-13].  Therefore it would have been obvious to one of ordinary skill in the art to determine the amount of material to be .  

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 

	Applicant argues 27 that a person of ordinary skill in the art “will never assume a grinding ring could be not worn away during the grinding process.”  
In response, the claim language cited for lacking written description is as follows:

 “during whole of the grinding process, a real-time ratio between the total length of the outer circumference of each of the plurality of cross-sections of the grinding ring and a remaining depth of the to-be-ground portion at the position ground thereby is kept constant” 

Let’s consider the “whole of the grinding process” as a time from initial time (t0-) to final time (tf), wherein the real-time time is tt.  The ratio between the circumference of the plurality of cross sections, represented by 2*π*r, and a remaining depth of the to-be-ground portion at the position ground thereby is kept constant” would be, let’s say ‘x’, which is a variable that changes as “the whole of the grinding process” proceeds from initial time t0 to final time tf.

	Applicant does not say anywhere in the specification that this ratio is maintained by the wearing away of the disk.  Applicant goes on to say that “abnormal wear” is prevented due to the improvement of cooling [Application publication; paragraph 0020].  Applicant further states that the claimed grinding wheel “has enhanced anti-deforming capacity [Application publication; paragraph 0017].
	Therefore, it’s unclear to one of ordinary skill in the art at how the ratio between the circumference (2*π*r) is maintained with the depth of the to-be-ground portion of the workpiece.  For these reasons, the argument is not persuasive.  
	In the arguments, the applicant argues to “an initial total length” and “target depth of the to-be-ground portion” which is not how claim 27 addresses these dimensions.  Applicant should note that the claims which do address these dimensions in this manner, such as claim 25, are not rejected under lack of written description.  Therefore, if applicant intends for these terms to be treated as initial or theoretical values that do not change, then claim 25 should be used as a guide for the way in which to do this.

Applicant argues on pages 3-5 of the Remarks that “the initial total length of the outer circumference of each of the plurality of cross-sections of the grinding ring is equal to a sum of lengths of a plurality of intersection lines of the cross-section and the plurality of entity processing regions” is not indefinite. Applicant presents Figure ‘X’ which shows the “intersection lines” as the distances between outlets.  

	 Applicant makes clear in the arguments that the claimed “a plurality of intersection lines of the cross-section and the plurality of entity processing regions” refers to area of the circumference of the disk which excludes the area of circumference of the open water outlets.  
	However, in the last paragraph, applicant suggests that “the total length of the outer circumference of each of the plurality of cross-sections” changes to maintain a “real-time ratio” with “a remaining depth of the to-be-ground portion at the position ground” as constant.  In other words, the “remaining depth” during grinding changes by decreasing.  The “total length,” particularly the “initial total length” does not.  
	For these reasons, the 35 USC 112(b) rejection is maintained.
	Finally, the terms “intersection” or “intersection lines” are not defined in the specification, or even mentioned.  Instead the term “processing region 2-2” is used to define what applicant is claiming.  Therefore, applicant should consider changing “sum of lengths of a plurality of intersection lines” to “sum of lengths of the plurality of processing regions.”   
	
	Applicant argues that the prior art of Boaz, Nomoto, and NPL1 fail to disclose any ratio.  Applicant argues that claim 25 is directed to not only a method for edge processing but reshaping the profiles of the workpiece, and thus it is important to restrain the grinding wheel from deformation.  Applicant argues that Boaz, Nomoto, and NPL1 will gradually deform and lose its function.  
	In response, as best understood applicant is attempting to claim a surface of the abrasive disk such that it mimics the desired shape of an end workpiece.  
First, it’s not clear how applicant’s invention prevents deformation of the abrasive disc or even explains why the prior art of Boaz, Nomoto, and NPL1 would experience excessive deformation relative to applicant’s invention.  
	Boaz, for example, uses a steel or ceramic grinding wheel 20 for finishing the edges of glass.  One of ordinary skill in the art would not expect the steel/ceramic disk to deform substantially in the process of finishing glass.  However, Boaz does mention that excessive heat could be present [Boaz; col. 1, lines 14-20], which could possibly lead to deformation in the disk, but Boaz mitigates this with a cooling system [Boaz; col. 1, lines 6-8].
	Second, applicant discloses a tool 2 for abrading the edge of the workpiece 8 (seen in Figure 5 of replacement drawings 08/21/2018) wherein the tool has an inner arcuate surface that matches the final shape of the workpiece 8.
	As seen in Figure 2 of Boaz, the prior art discloses an arcuate grinding surface (abrasive 24 of wheel 20) which matches the arcuate surface of a workpiece 11.  One of ordinary skill in the art would understand that mismatching the shape of the workpiece and the arcuate grinding surface would result in a different workpiece shape and thus not be considered a type of “finishing.”  
	Nomoto, likewise, uses an arcuate shaped grinding wheel to provide an arcuate shape to a workpiece 70 (Figs. 7-9).  As opposed to Boaz, Nomoto’s device is for shaping 
	Shaping a workpiece to a countour using a mirrored abrasive surface is well-known within the art.  There would be great difficulty in forming or finishing the arcuate surfaces of Boaz and Nomoto without a shaped bit like that is disclosed by the prior art.
	While a ratio is not disclosed, applicant’s ratio seems to be a mathematical way of claiming that the grinding wheel arcuate surface matches the shape of the desired workpiece surface.  In claim 25, obtaining target depths of a to-be-ground portion of the workpiece would be smallest in the center of an arcuate shape and largest at the edges.
	Applicant claims “a ratio between an initial total length of an outer circumference of each of the plurality of cross-sections of the grinding ring (2 * π * rinitial) and a target depth of the to-be-ground portion at a position ground (depthinitial), thereby is constant.  Considering all of these values are constant, in that the initial radius doesn’t change nor does the initial depth, then the ratio would remain constant.  
	Applicant then claims that “the ratios at the plurality of cross-sections of the grinding ring are equal to each other.”  Considering that the radius determines the depth ground, then any increase or decrease in depthinitial would be equal to the increase or decrease in radiusinitial and thus the ratios would be equal to each other where the arcuate finished workpiece surface is to mirror the arcuate shape of the tool.  As can be seen below, the total radius of the tool would be the (radiuswheel + depthto be ground).  Therefore a ratio of (2 * π * rinitial) : (depthto be ground) would change in different cross sections changing by depth ‘a’ would be [deptha + (2 * π * rinitial)] : [deptha + (depthto be ground)] and thus would equal each other.

    PNG
    media_image2.png
    660
    764
    media_image2.png
    Greyscale

	For these reasons, the argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 25, 2021